Citation Nr: 1007710	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The Veteran had active military service from June 1962 to May 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is related to 
his military service.

2.  The Veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).  

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2006, well before the RO's adjudication of these issues.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) reporting the 
results of its review of the issues on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and secured an 
audiological examination in furtherance of his claims.  The 
examination report shows that findings necessary to diagnose 
disability and a review of the evidence were made.  An 
opinion was provided that was based on a review of the 
record, which is adequate for adjudication.  In December 
2006, in response to the his VCAA notification letter, the 
Veteran indicated to the RO that he had no additional 
relevant evidence to submit.  VA has no duty to inform or 
assist that was unmet. 

II.  Background

The Veteran contends that he was exposed to acoustic trauma 
while serving aboard ship in the Navy.  The Veteran's June 
1962 service entrance physical examination report shows a 
whispered voice examination revealing normal hearing acuity 
of 15/15.  On his Report of Medical History he reported that 
he had had bilateral otitis media as a child, with the last 
occurrence being at age 10-11, with no known sequelae.   

The report of an April 1963 in-service examination included 
results of an audiological evaluation that reported pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
15
10
10
10
15

The Veteran's April 1965 service separation physical 
examination report shows a whispered voice examination 
revealing normal hearing acuity of 15/15.  Also of record is 
the Veteran's April 1966 Report of Medical History.  
Accompanying this report is a Report of Medical Examination 
that is blank except for the identifying information 
completed by the Veteran, indicating to the Board that, while 
he completed his Report of Medical History, no examination 
was conducted.  In this April 1966 Report of Medical History 
the Veteran indicated that he had no ear trouble.  His only 
reported complaints were unrelated to either hearing loss or 
tinnitus.  

The Veteran was afforded a VA audiological examination in 
support of his claim.  The November 2007 audiological 
evaluation reported that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
65
65
LEFT
15
15
40
70
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The audiologist's diagnosis was bilateral symmetrical sloping 
mild to moderately severe/severe high frequency sensorineural 
hearing loss above one kHz.  Speech recognition was 
characterized as excellent bilaterally.  

The audiologist discussed the Veteran's relevant in-service 
medical history, noted above, and reported the Veteran's 
assertions that his work aboard ship as an IC (internal 
communications) electrician subjected him to acoustic trauma 
aboard ship.  The Veteran asserted that his work took place 
at various places about the ship, including near the engine 
room and gun turrets at times.  The Veteran denied any combat 
duty, any personal or family history of ear or hearing 
problems, any known use of ototoxic medications, or any 
recreational noise exposure.  He stated that he began to have 
problems hearing after his first year in service, and that it 
progressed slightly thereafter.  The Veteran reported that he 
had bilateral recurrent tinnitus that varies in loudness when 
present, which is reportedly often.  The Veteran averred that 
the onset of tinnitus was during his military service.  

The audiologist opined that it was not as likely as not that 
the Veteran's hearing loss or tinnitus is related to his 
military service.  This opinion was based on the service 
examination reports and the Veteran's denial on his Report of 
Medical History of having hearing problems a year after he 
left active duty.  The audiologist continued that, while the 
Veteran was around noise at times, he was not at a full-time 
duty station with constant noise and that, in fact, it was 
very likely that his noise exposure was intermittent.  The 
audiologist also noted that, while the Veteran averred that 
he had noticeable hearing loss one year into service, which 
would have been about 1963, in his 1966 Report of Medical 
History he denied having any hearing problems.  The 
audiologist also noted that the Veteran's post-service work 
included noise exposure as an electrical worker.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  

Certain chronic diseases, including organic diseases of the 
nervous system such as sensorineural hearing loss, may be 
presumed to have been incurred during service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

Here, the medical evidence reported by the November 2007 VA 
audiological examination shows that the Veteran currently 
suffers bilateral hearing loss that constitutes impaired 
hearing as defined by VA regulation.  Because the evidence 
does not show that the Veteran's hearing loss became manifest 
to a degree of 10 percent or more within one year of leaving 
qualifying military service, service connection on a 
presumptive basis is not warranted.  

It is conceded that the Veteran was exposed to acoustic 
trauma while serving in the Navy, though the evidence does 
not show that this exposure was more than intermittent.  
Moreover, there is no medical evidence of a nexus between the 
Veteran's in-service exposure to acoustic trauma and the 
current bilateral hearing loss.  Absent medical evidence of a 
nexus between the Veteran's in-service exposure to acoustic 
trauma and the current bilateral hearing loss, the claim must 
be denied.  

While the Veteran is competent to report the symptoms he 
experiences, including hearing loss, the Board finds that the 
Veteran's averment of hearing loss in service is not credible 
in light of the contemporaneous evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Board 
retains discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (the Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.).  Here, while 
the Veteran avers that he began to experience hearing loss 
about a year into his active duty period, which would be in 
1963, the report of his April 1963 audiological examination 
shows that his hearing at the time was within normal limits.  
Moreover, on separation from service in 1965 his whispered 
voice hearing examination revealed normal hearing acuity of 
15/15.  While audiometric testing is undoubtedly more precise 
than a whispered voice test, the Court has observed that the 
whispered voice test is an alternative means of testing 
hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 
(1992).  Finally, in his Report of Medical History given 
about a year after leaving service, the Veteran reported no 
complaints related to hearing.  The Board therefore finds 
that the Veteran's 2007 averment of hearing loss symptoms 
while in service in 1963 is not credible in light of the 
medical and lay evidence of record.  

Regarding the Veteran's tinnitus, the Board notes that 
tinnitus is a subjective complaint that cannot be tested.  
The Veteran therefore is competent to report its presence.  
Thus, the Board concedes that there is competent and credible 
evidence of a current disability, and, again, also concedes 
that the Veteran was exposed to acoustic trauma while serving 
in the Navy.  However, the Board finds that, while the 
Veteran is competent to report that he experienced tinnitus 
while in service, the Board again finds that this averment is 
not credible for some of the same reasons it found the 
averment of hearing loss symptoms in service was not 
credible.  Specifically, notwithstanding his recent averment 
that he experienced tinnitus while in service, he did not 
report a complaint of tinnitus while in service, nor did he 
report experiencing tinnitus in his Report of Medical History 
submitted nearly a year after leaving active duty.   

The Board also notes that more than four decades had elapsed 
before a hearing loss disability and tinnitus were first 
reported or shown.  In this regard, the Board notes that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years could be decisive.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(presumption of aggravation rebutted by long period (50 
years) of absence of complaint).  Here, while the VCAA notice 
sent to the Veteran specifically requested that he submit any 
in-service and post-service evidence of treatment, and/or 
related buddy statements, he told the RO that he had no such 
evidence.  

The Board acknowledges the Veteran's contention that he 
currently has bilateral hearing loss and bilateral tinnitus 
that are related to his military service.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of these disabilities.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2009).  
Consequently, the Veteran's own assertions as to the etiology 
of his hearing loss and tinnitus have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
Veteran's hearing loss and tinnitus are not traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


